


Exhibit 10.30

 

Description of the Virgin Media Inc. 2010 Bonus Scheme

 

The compensation committee of Virgin Media Inc.’s board of directors approved
the Company’s 2010 bonus scheme (the “2010 Bonus Scheme”) on January 7, 2010
covering almost half of the Company’s employees, including the Company’s named
executive officers. The principal terms of the 2010 Bonus Scheme are set forth
below:

 

Bonus Percentage and Scheme Levels

 

The 2010 Bonus Scheme offers employees an opportunity to receive a bonus equal
to a percentage of their base salary. The percentages range from 5 - 100% of
base salary (depending on employee level) for on-target performance of a number
of performance targets, with a potential maximum payment of double the on-target
percentage. Employees also have the opportunity to earn up to 1.5 times the
calculated bonus amount depending on the employee’s individual personal
performance during the year.

 

Qualifying Gate Target

 

In order for any bonuses to be payable, the Company must achieve a qualifying
financial performance target (the “2010 Bonus Qualifying Gate”), which is based
on the Company’s 2010 budgeted full year OCF (which is defined as operating
income before depreciation, amortization, goodwill and intangible asset
impairments and restructuring and other charges). If the 2010 Bonus Qualifying
Gate is not achieved, no bonus payments will be made under the 2010 Bonus
Scheme.

 

Divisional and Individual Performance Targets

 

If the Qualifying Gate is achieved, bonuses will be payable according to
achievement against the group performance targets, as well as individually upon
the achievement of personal objectives.  The performance targets are an
appropriately weighted mix of financial and operational metrics for the group,
and measure: (i) OCF; (ii) customer satisfaction; and (iii) gross margin.

 

For all measures, the amount to be achieved for on-target performance (the “100%
Threshold”) is generally equal to the reasonably targeted amount for that
measure. A maximum target (the “200% Threshold”) is also set for each measure at
which the bonus percentage payable is twice the on-target percentage payable. A
minimum target (the “50% Threshold”) is also set at which the bonus payable is
one-half of the on-target percentage payable. If the minimum 50% Threshold is
not achieved for a particular measure, no bonus percentage is earned in respect
of that measure. Percentage payments are structured to rise on a linear basis
between the 50% Threshold and the 100% Threshold and between the 100% Threshold
and the 200% Threshold.

 

Performance Multiplier

 

Individual achievement against a personal objectives scorecard will determine a
personal multiplier against that individual’s divisional performance. The award

 

--------------------------------------------------------------------------------


 

amount will depend on an individual’s final performance rating which is based on
achievement of personal objectives and the way in which they are achieved. An
individual could earn up to 150% of the divisional bonus if his or her
performance was considered exceptional during the year.

 

Approval and Timing

 

Payments made under the 2010 Bonus Scheme will be approved by the compensation
committee. Bonus payments will be measured on full year performance and if
performance is achieved they will be paid in one installment on or around
March 31, 2011.

 

Changes to Targets and Scheme Rules

 

The performance targets and rules to the 2010 Bonus Scheme may be varied at any
time by agreement of the compensation committee.

 

--------------------------------------------------------------------------------
